[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL MEMORANDUM OF DECISION
A motion for articulation has been made in the Appellate Court asking the "legal and factual basis for discounting the value of the subject lots from $230,000, the appraised value, to $155,000 for purposes of determining plaintiff's damages."
Section 61(f) of the attorney trial referee's report reads: "Based upon testimony of an appraiser produced by the plaintiff, Arthur Oles of Torrington, which appraisal the undersigned accepts as correct, the fair market value of the twelve appraised lots between March 31, 1989 and June 29, 1989 was $230,000, discounted to $155,000 based upon an estimated period of two (2) years to market the lots." CT Page 10302
Apparently the defendants seek a further explanation for this finding and hence the motion is remanded to the referee for whatever response the referee deems appropriate. The referee's response will be forwarded immediately to the Appellate Court upon receipt.
Dated at Stamford, Connecticut, this 3rd day of September, 1998.
William B. Lewis, Judge